                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

    AMANDA H. KERSH,

                                                       No. 18-CV-2067-CJW-MAR
                 Plaintiff,
    vs.                                                ORDER ON REPORT AND
                                                        RECOMMENDATION
    ANDREW M. SAUL, Commissioner of
    Social Security,

                 Defendant.
                              ___________________________

                                 I.      INTRODUCTION
          This matter is before the Court on a Report & Recommendation (“R&R”) by the
Honorable Mark A. Roberts, United States Magistrate Judge. (Doc. 23). Judge Roberts
recommends that the Court affirm the decision of the Commissioner of Social Security
(“the Commissioner”) denying plaintiff Amanda H. Kersh’s (“claimant”) applications
for Disability Insurance benefits (“DIB”) under Title II of the Social Security Act, 42
U.S.C. Sections 401–434 and Supplemental Security Income (“SSI”) benefits under Title
XVI of the Social Security Act, 42 U.S.C. Sections 1381–1385. (Id., at 1). On March
13, 2020, claimant filed her objections to the R&R. (Doc. 26).1 The Commissioner has
not yet filed a response. Although the deadline has not yet elapsed, the Court will rule
without waiting for a response. See LR 7(e).



1
  The deadline to object to the R&R was March 10, 2020. (Doc. 23). Claimant attempted to
file her objections on the night of the deadline but the filing system was down. (Doc. 24). On
March 11, 2020, claimant filed an unresisted motion to extend the deadline due to the error and
attached her objections. (Id.). On March 13, 2020, the Court granted the motion and directed
the Clerk’s Office to detach and file claimant’s objections. (Doc. 25).
         For the following reasons, the Court adopts Judge Robert’s R&R without
modification (Doc. 23) and claimant’s objections are overruled (Doc. 26).              The
Commissioner’s decision is therefore affirmed.
                              II.     PROCEDURAL HISTORY
         On June 16, 2015, claimant applied for DIB. (AR 243). 2 On July 21, 2015,
claimant applied for SSI. (AR 250). She alleged she was disabled due to near-sightedness
past the point of legal blindness, post-traumatic stress disorder, adult attention deficit
disorder, depression, bipolar disorder, carpal tunnel and limited ability in her left wrist
and hand, weakness in her ankles due to bone damage, and nerve damage in her left hip
and lower back. (AR 310); see also (Doc. 16, at 4). On November 19, 2015, the
Commissioner denied claimant’s application for DIB. (AR 84-85). On January 4, 2016,
the Commissioner denied claimant’s application for SSI. (AR 164-68). On March 17,
2016, the Commissioner denied claimant’s request for reconsideration of both of her
applications. (AR 122-23, 171-75). On November 9, 2017, Administrative Law Judge
(“ALJ”) Mikel Lupisella held a hearing on claimant’s applications. (AR 45-83). On
February 12, 2018, the ALJ found claimant was not disabled. (AR 15-35). On July 2,
2018, the Appeals Council denied claimant’s appeal. (AR 1-5).
         On September 4, 2018, claimant filed her complaint with this Court. (Doc. 4).
By July 9, 2019, the parties had fully briefed the issues. (Docs. 16, 17, 20, 21). The
Court deemed the case ready for decision and referred it to Judge Roberts for an R&R.
(Doc. 22). On February 25, 2020, Judge Roberts issued an R&R recommending that the
Court affirm the Commissioner’s decision. (Doc. 23).
         In her brief, claimant argued the ALJ erred in three ways. First, claimant argued
the ALJ erred by failing to provide good reasons for discounting the weight afforded to


2
    “AR” refers to the administrative record. (Doc. 13).




                                                2
claimant’s treating neurologist. (Doc. 17, at 3-5). Second, claimant argued the ALJ
erred by failing to fully and fairly develop the record as to claimant’s subjective
complaints of migraines and headaches. (Id., at 6-7). Last, claimant challenged the
validity of the ALJ’s appointment under the Appointments Clause. (Id., at 7-10); see
also (Doc. 21) (containing plaintiff’s reply brief with much of the same arguments).
                  III.   THE REPORT AND RECOMMENDATION
       Judge Roberts addressed claimant’s arguments in his R&R. First, Judge Roberts
found the ALJ properly supported his decision to give claimant’s treating neurologist’s
opinion little weight. (Doc. 23, at 14-22). Judge Roberts considered the (1) length,
frequency, nature, and extent of the treatment relationship, (2) degree of support for the
neurologist’s opinions in the medical record, (3) consistency of the opinions with other
evidence, and (4) the neurologist’s specialization. (Id.). Second, Judge Roberts found
the ALJ fully and fairly developed the record on claimant’s migraines and headaches.
(Id., at 8-14). Last, Judge Roberts found claimant failed to timely raise her Appointments
Clause argument challenging the ALJ’s authority. (Id., at 23-28).
                  IV.    CLAIMANT’S OBJECTIONS TO THE R&R
       Claimant objects to Judge Roberts’ conclusions and recommendations. (Doc. 26).
As to the first two issues—the weight afforded to claimant’s treating neurologist’s opinion
and the development of the record on claimant’s subjective claims—claimant does not
specifically object to any portion of the R&R. Claimant merely “objects to the R&Rs
findings on this issue” and “continues to rely on her principal briefing on this issue.”
(Id., at 2). Claimant briefly reiterates her prior arguments. (Id., at 2-3). Claimant also




                                            3
argues Judge Roberts erred as a matter of law in finding she was untimely in raising her
Appointments Clause challenge. (Id., at 3-8).3
                            V.     APPLICABLE STANDARDS
       A.     Judicial Review of the Commissioner’s Decision
       The Court must affirm the Commissioner’s decision “if it is supported by
substantial evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577
(8th Cir. 2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner . . . as to
any fact, if supported by substantial evidence, shall be conclusive . . ..”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       To determine whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the administrative law judge, but [it does]
not re-weigh the evidence[.]” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005).
The court considers both evidence which supports the Commissioner’s decision and
evidence that detracts from it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010).
The court “must search the record for evidence contradicting the [Commissioner’s]
decision and give that evidence appropriate weight when determining whether the overall




3
 In a footnote, claimant states she does not object to the R&R’s findings as to the five-day rule
and that the rule “is not directly implicated” here. (Doc. 26, at 2 n.1). Because this analysis
has no effect on the outcome, the Court will not consider it further.




                                               4
evidence in support is substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir.
2003) (citation omitted).
       To evaluate the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citation
omitted), or “review the factual record de novo.” Roe v. Chater, 92 F.3d 672, 675 (8th
Cir. 1996) (citation omitted). Instead, if, after reviewing the evidence, the court “find[s]
it possible to draw two inconsistent positions from the evidence and one of those positions
represents the Commissioner’s findings, [the court] must affirm the [Commissioner’s]
denial of benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933,
935 (8th Cir. 2008)). This is true even if the court “might have weighed the evidence
differently[.]” Culbertson, 30 F.3d at 939 (citation omitted). The court may not reverse
the Commissioner’s decision “merely because substantial evidence would have supported
an opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see also
Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (“[A]n administrative decision is
not subject to reversal simply because some evidence may support the opposite
conclusion.”).
       B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also




                                             5
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a clearly erroneous standard. See, e.g., Grinder v. Gammon, 73 F.3d 793,
795 (8th Cir. 1996) (noting that when no objections are filed “[the district court judge]
would only have to review the findings of the magistrate judge for clear error.”). As the
Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.
364, 395 (1948)). A district judge may, however, elect to review an R&R under a more-
exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 154 (1985).
                                    VI.    ANALYSIS
       A.     Weight Afforded to the Opinions of Claimant’s Treating Neurologist &
              Development of the Record as to Claimant’s Subjective Complaints

       Claimant’s objections to Judge Roberts’ R&R on the first and second issues simply
state that she objects for the same reasons stated in her principal brief. (Doc. 26, at 2-
3). These objections fail to comply with Local Rule 72A, which states that “[a] party
who objects to . . . a magistrate judge’s report and recommendation must file specific,
written objections to the . . . report and recommendation[.]” LR 72A (emphasis added);



                                             6
accord FED. R. CIV. P. 72(b)(2) (requiring that “a party may serve and file specific
written objections to the proposed findings and recommendations” (emphasis added)).
Claimant’s objections to Judge Roberts’ R&R here are, in short, that claimant does not
like the rulings. She articulates no reasons other than those already argued to, and
addressed by, Judge Roberts. Claimant’s general, nonspecific, objections on the first
and second issues would require the Court to duplicate the work Judge Roberts has
already done, thus defeating the purpose of the R&R.
       A court may exercise its discretion to treat such nonspecific objections as making
no objection at all. See, e.g., Howard v. Sec’y of Health & Human Servs., 932 F.2d
505, 509 (6th Cir. 1991) (finding that a general objection to the entirety of a magistrate
judge’s R&R “has the same effects as would a failure to object.”); United States v. Scott,
No. CR07–2004–MWB, 2007 WL 1668058, at *4 (N.D. Iowa June 7, 2007)
(“Therefore, the court denies defendant Scott’s objection on the ground that defendant
Scott has failed to state his objection with the requisite particularity.”). The Eighth
Circuit Court of Appeals has repeatedly noted that district courts need not conduct a de
novo review of a magistrate judge’s order when the objecting party makes only a general,
conclusory objection. See, e.g., Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994); see
also Thompson v. Nix, 897 F.2d 356, 357–58 (8th Cir. 1990) (“We also remind parties
that objections must be . . . specific to trigger de novo review by the District Court of
any portion of the magistrate’s report and recommendation.”).4


4
 The Eighth Circuit Court of Appeals has suggested, however, that in cases involving “strikingly
brief” records, or those in which a pro se litigant objects, district courts should apply a de novo
review standard more liberally, even in the face of general objections. See Hudson v. Gammon,
46 F.3d 785, 786 (8th Cir. 1995) (holding a litigant’s “pro se objections sufficiently directed the
district court to the alleged errors”). Here, claimant is represented by an experienced attorney
who has already been cautioned by this Court twice in the last five months against making
general, non-specific objections. See Smith v. Comm’r Soc. Sec., 1:18-cv-00078-CJW-MAR




                                                7
       Here, the Court exercises its discretion to review claimant’s objections on the first
and second issues for clear error. To do otherwise would defeat the purpose of the R&R.
See Whited v. Colvin, No. C 13-4039-MWB, 2014 WL 1571321, at *3 (N.D. Iowa Apr.
18, 2014). Having found no clear error, the Court adopts Judge Roberts’ R&R on these
issues. (Doc. 23, at 8-22).
       B.     Appointments Clause Challenge
       Claimant argues that Judge Roberts should have found, in light of the United States
Supreme Court’s decision in Lucia v. SEC, 138 S. Ct. 2044 (2018), that the ALJ was an
inferior officer not appointed in a constitutional manner, and, accordingly, claimant
alleges that she is entitled to a new hearing before a properly appointed ALJ. (Doc. 26,
at 3-8). Claimant did not raise the Appointments Clause issue before the ALJ or during
her request for review by the Appeals Council.
       The Supreme Court in Lucia stated “‘one who makes a timely challenge to the
constitutional validity of the appointment of an officer who adjudicates his case’ is entitled
to relief.” Lucia, 138 S. Ct. at 2055 (quoting Ryder v. United States, 515 U.S. 177,
182-83, (1995)). In Lucia, the claimant “made just such a timely challenge: He contested
the validity of [the presiding ALJ’s] appointment before the Commission, and continued
pressing that claim in the Court of Appeals and this Court.” Id. Since Lucia, this Court
has addressed whether a social security claimant waives an Appointments Clause
challenge by failing to raise the challenge before the ALJ or the Appeals Council. In
each case, the Court has found that the claimant waived the argument by not raising it
during the administrative proceedings. See, e.g., Vallecillo v. Saul, No. 18-CV-2034-
CJW-MAR, 2019 WL 4215125, at *3-4 (N.D. Iowa Sept. 5, 2019); Sexton v. Saul, No.


(N.D. Iowa Jan. 9, 2020) (Doc. 19, at 12-13 n.3); Hickman v. Comm’r Soc. Sec., 6:18-cv-
02060-CJW-KEM (N.D. Iowa Nov. 20, 2019) (Doc. 19, at 9-10). Further, the record is
relatively lengthy here. Thus, the Court will not apply de novo review more liberally.




                                              8
C18-1024-LTS, 2019 WL 3845379, at *7-8 (N.D. Iowa Aug. 15, 2019); Frazer v. Saul,
No. C18-2015-LTS, 2019 WL 3776996, at *4 (N.D. Iowa Aug. 12, 2019); Dewbre v.
Comm’r of Soc. Sec., No. 18-CV-4055-LRR-KEM, 2019 WL 3752970, at *5-6 (N.D.
Iowa Aug. 8, 2019) (report & recommendation); Murphy v. Saul, No. 18-CV-2037-CJW-
KEM, 2019 WL 3502912, at *7-8 (N.D. Iowa Aug. 1, 2019); Murphy v. Comm’r of Soc.
Sec., No. 18-CV-61-LRR, 2019 WL 2372896, at *6-7 (N.D. Iowa Apr. 10, 2019);
Anderson v. Comm’r of Soc. Sec., No. 18-CV-24-LRR, 2019 WL 1212127, at *5 (N.D.
Iowa Feb. 19, 2019); Iwan v. Comm’r of Soc. Sec., No. 17-CV-97-LRR, 2018 WL
4295202, at *9 (N.D. Iowa Sept. 10, 2018); Thurman v. Comm’r of Soc. Sec., No. 17-
CV-35-LRR, 2018 WL 4300504, at *9 (N.D. Iowa Sept. 10, 2018); Davis v. Comm’r of
Soc. Sec., No. 17-CV-80-LRR, 2018 WL 4300505, at *8-9 (N.D. Iowa Sept. 10, 2018).
       Nearly every other district court in the Eighth Circuit to address this issue has also
found a Social Security claimant’s Appointments Clause challenge raised for the first time
on judicial review to be forfeited. See, e.g., Hernandez v. Berryhill, No. 8:18CV274,
2019 WL 1207012, at *6-7 (D. Neb. Mar. 14, 2019); Kimberly B. v. Berryhill, No. 17-
CV-5211 (HB), 2019 WL 652418, at *14-15 (D. Minn. Feb. 15, 2019); Audrey M.H. v.
Berryhill, No. 17-cv-4975 (ECW), 2019 WL 635584, at *12 (D. Minn. Feb. 14, 2019);
Catherine V. v. Berryhill, No. 17-3257 (DWF/LIB), 2019 WL 568349, at *2 (D. Minn.
Feb. 12, 2019); Bowman v. Berryhill, No. 4:18-CV-157 RP-HCA, 2018 WL 7568360,
at *12 (S.D. Iowa Dec. 13, 2018). The Court has reviewed the additional Eighth Circuit
authority cited by claimant finding in her favor or staying proceedings due to this issue.
Harwell v. Saul, No. 4:18-cv-296-RGE-CFB (S.D. Iowa March 2, 2020); Wang v. Saul,
0:18-cv-03144-DTS (D. Minn. Feb. 28, 2020). The Court also recognizes that the
consolidated cases of Davis v. Saul, No. 18-3422, Thurman v. Saul, No. 18-3451, and
Iwan v. Saul, 18-3452, are pending before the Eighth Circuit Court of Appeals on this
issue as well.




                                             9
       Nevertheless, this Court’s decisions are consistent with the vast majority of other
district courts’ decisions holding that a claimant waives or forfeits an Appointments
Clause challenge made under Lucia by not raising the issue during the administrative
proceedings. See, e.g., Morrow v. Berryhill, No. C 18-04641 WHA, 2019 WL 2009303,
at *3-4 (N.D. Cal. May 7, 2019); Kline v. Berryhill, No. 3:18-CV-00180-FDW, 2019
WL 1782133, at *6 (W.D.N.C. Apr. 23, 2019); Hutchins v. Berryhill, 376 F. Supp. 3d
775, 779, 781 (E.D. Mich. 2019) (rejecting report and recommendation); Diane S.P. v.
Berryhill, 379 F. Supp. 3d 498, 529 (E.D. Va. 2019) (adopting report and
recommendation); Velasquez ex rel. Velasquez v. Berryhill, No. CV 17-17740, 2018 WL
6920457, at *2–3 (E.D. La. Dec. 17, 2018) (collecting cases), report and
recommendation adopted, 2019 WL 77248 (E.D. La. Jan. 2, 2019); Flack v. Comm’r of
Soc. Sec., No. 2:18-cv-501, 2018 WL 6011147, at *4 (S.D. Ohio Nov. 16, 2018)
(collecting cases), report and recommendation adopted, 2019 WL 1236097 (S.D. Ohio
Mar. 18, 2019).
       Moreover, the out of circuit and out of district cases upon which claimant relies
are unpersuasive and not binding on this Court. See (Doc. 21, at 3) (citing cases from
the Middle District of Pennsylvania, Eastern District of Pennsylvania, and the Eastern
District of North Carolina). Indeed, the Court finds no error in Judge Roberts’ analysis.
Judge Roberts was also aware of and discussed such authority. (Doc. 23, at 24-25)
(discussing Cirko in re Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020)). The
Court sees no reason to depart from its prior holdings on this issue and finds that claimant
waived her Appointments Clause challenge by declining to raise the issue during the
administrative proceedings.     By declining to raise claimant’s Appointments Clause
challenge during the administrative proceedings, claimant did not make a “timely
challenge” to the ALJ’s appointment and, accordingly, waived the issue. Claimant’s
argument that it would have been futile to raise the issue below is unavailing to claimant’s




                                            10
as-applied challenge and the Court declines to exercise its discretion under Freytag v.
Commissioner, 501 U.S. 868 (1991), to excuse claimant’s waiver here. Thus, the Court
finds claimant waived her Appointments Clause argument.
      Further, the Court declines claimant’s request to stay entry of this Order until the
Eighth Circuit addresses this issue on appeal. Given the overwhelming support for this
Court’s ruling throughout the lower courts, such delay is not necessary.
                                     VII.     CONCLUSION
      For these reasons:
      1.     Claimant’s objections (Doc. 26) to the Report & Recommendation (Doc.
23) are overruled.
      2.     The Court adopts the Report & Recommendation (Doc. 23) without
modification. See 28 U.S.C. § 636(b)(1).
      3.     Pursuant to Judge Roberts’ recommendation:
             a.      The Commissioner’s determination that claimant was not disabled is
                     affirmed; and
             b.      Judgment will enter against claimant and in favor of the
                     Commissioner.
      IT IS SO ORDERED this 16th day of March, 2020.



                                            _________________________
                                            C.J. Williams
                                            United States District Judge
                                            Northern District of Iowa




                                             11
